Citation Nr: 0433545	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  96-37 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation higher than forty 
(40) percent for service-connected degenerative disc disease 
of the lumbar spine.

2.  Entitlement to a disability evaluation higher than forty 
(40) percent for service-connected degenerative disc disease 
of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1993. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an evaluation higher than 20 
percent, each, for the lumbar and cervical spine disorders.  
Appeal to the Board was perfected.  Recently, in a June 2004 
rating decision, the disability ratings were increased to 40 
percent each for the lumbar and cervical spine disorders, 
effective on February 23, 1994.      

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  See VA Form 9.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  

More specifically, the record indicates that the veteran was 
not provided adequate VCAA notification consistent with the 
statute, VA implementing regulations, and controlling law, 
including Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
specific to the back disability increased rating claim at any 
time during the appeal after the enactment of VCAA in late 
2000.  The Board recognizes that 38 C.F.R. § 3.159 concerning 
VA duties to notify and assist is set forth in the June 2004 
Supplemental Statement of the Case (SSOC).  However, it is of 
the opinion that, in this case, the SSOC, issued shortly 
before certification of appeal to the Board and almost four 
years after enactment of the law, alone, does not constitute 
adequate VCAA notice as contemplated by controlling law.     

At minimum, a valid VCAA notice must: 

(a)	explain VA's duties and veteran's rights under 
VCAA; and
 
(b)	specifically inform the veteran about information 
and evidence (i) required to substantiate the claim (to 
include a discussion of relevant regulations and 
diagnostic criteria specifically applicable to the 
disability at issue); (ii) not of record necessary to 
substantiate the claim; (iii) that VA will seek to 
provide; and (iv) that the veteran is expected to 
provide; and 

(c)	ask the veteran whether he has any evidence in his 
possession that pertains to the claim.  

Such notice is to be provided on remand and further claim 
development should be undertaken as appropriate following the 
provision of the notice.  Such further development could 
entail, e.g., obtaining additional relevant medical records 
and/or the provision of a more contemporaneous VA medical 
(compensation and pension) examination. 

In consideration of the foregoing, this case is remanded to 
the RO, via the AMC in Washington, D.C., for the following 
actions:   

1.  Review the claims folder and ensure 
that all notice and assistance 
requirements of the VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
met before further readjudication of the 
claim.  At minimum, the VCAA notice must 
include the elements described above on 
page 3 of this remand order.  Further 
evidentiary development should be 
undertaken as appropriate following such 
notification.    

2.  After completion of the above, review 
the claims folder again and adjudicate 
the lumbar and cervical spine disability 
increased rating claim.  If the decision 
is adverse to the veteran on either 
issue, issue a revised SSOC and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


